DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending and have been prosecuted below.
Claim Rejections - 35 USC § 112
Claims 1-15 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1-15 and 16-25:
Independent Claims 1 and 16 recites the limitation “based…on the score, …perform one or more actions”, the examiner is unable to determine the metes and bounds of the limitation “perform one or more actions”.  This is because there is no boundary on the term “action” as there is no context to apply to the limitation.  For examination purposes the examiner is determining the “action” to be approving a loan.  Claims 2-15 and 17-25 depend upon independent claims 1 and 16 respectively and contain the same deficiencies.  Therefore, claims 1-25 are rejected under 112 (b)
In reference to Claim 7
Claim 7 recites the limitation “performing remedial action”, however there is no context to the term “remedial action”.  Therefore, the examiner is not able to determine the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-15:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method process steps comprising obtaining values, feeding obtained values to an algorithm to generate a score (directed toward intended use), perform actions based on score.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic algorithm and computer. That is, other than reciting machine See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving data related to financial health attributes of a user, scoring the data and performing an action (i.e. outputting result).  Such concepts can be found in the abstract category of financial behavior.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method to (1) obtain values of financial health-insignificant extra solution activity of gathering data, there wherein clause does not further limit any technical process but instead are data for consideration in limitation 1;  (2) feeding data obtained into an algorithm-an insignificant extra solution activity of 
The combination of limitations 1, 2 and 3 is directed toward collecting data and outputting the results based on a score –receiving and outputting results is insignificant activity and a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole is analogous to the analysis when considered as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to obtain and feed data and perform actions (i.e. output results) does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.  
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim that go beyond the abstract idea include a machine learning engine and one or more computing devices performing the method.  The machine learning engine performs no function in the claim and therefore does not provide the needed significantly more.  The one or more computing devices performing the functions of obtaining data, feeding data and performing actions are process that can be performed by any computing device using generic programming.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  The steps of obtaining and feeding data as well as performing actions----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “obtaining”, “feeding” and “performing actions' ... these functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  Although the specification does have support for machine learning to repeatedly trained to evolved its knowledge –there are no machine learning processes claimed.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Patent No. 11,055,772 B1 by Ram et al; US Patent No. 10,576,402 B1 by Comeaux et al; US Pub No. 2019/0073714 A1 by Fidanza et al; US Pub No. 2017/0213280 A1 by Kaznady

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-15 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claims 2 and 4 are directed toward data content- non-functional descriptive subject matter.  Dependent claims 3 and 5-6 are directed toward the generating of credit score- a common business practice.  Dependent claims 7-8 are directed toward performing remedial action- a common business practice.  Dependent claim 9 is directed toward performing a reward action- a common business practice.  Dependent claim 10 is directed toward feeding the score for the intended use of preforming actions – a common business practice.  Dependent claim 11 is directed toward limiting the automated response system to a trained learning engine – old and well known technology.  Dependent claims 12 and 13 are directed toward obtaining data and revising model used based on outcome- well known technology and a common business practice.  Although the limitation revises the model, the process is high level and could be performed using generic computer programming.  The examiner suggest the applicant claim details of the specification as to the technical process used to “revise the model”.  Dependent claim 14 is directed toward data content –non-functional descriptive subject matter.   Dependent claim 15 is directed toward data content applied and does not recite any technical process –non-functional descriptive subject matter. The dependent claim(s) have been examined individually and in 
In reference to Claims 16-25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable media storing instructions, as in independent Claim 16 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 16 instructions corresponds to method steps of claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Medium claim 16 instructions corresponds to the steps of method claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above 
Medium claim 16 instructions corresponds to the steps of method claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
With respect to dependent claims 17-25, dependent claim 17 is directed otward data content- non-functional descriptive subject matter.  Dependent claim 18 is directed toward a score for predicting loan default- a common business practice.  Dependent claim 19 is directed toward content used to calculated score- mathematical concepts.  Dependent claim 20 is directed toward obtaining data for the intended use of determining actions- insignificant extra solution activity of data gathering.  Dependent claim 21 is directed toward limiting the response system to a machine learning engine- old and well known technology.  Dependent claims 22 and 23 are directed toward obtaining data and revising models.  Although the limitation revises the model, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14 and 16-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 108475393 A by KAZNADY (Kaznady)
In reference to Claim 1:
Kaznady teaches;
A method ((Kaznady) in at least para 1); comprising:
creating a sequence of snapshots by, for each time period of a plurality of time periods, obtaining a snapshot of values of financial health attributes of a user ((Kaznady) in at least para 0016, para 0019-0020, para 0023-0025, para 0030, para 0034, para 0037 wherein the prior art teaches conditions change over time; para 0039 wherein the prior art teaches analysis of data in a certain time slice, para 0041, para 0059, para 0061-0062, para 0064), wherein each snapshot in the sequence of snapshots contains values, for financial health attributes of the user, that correspond to the respective time period associated each snapshot ((Kaznady) in at least Para E; para 0039, para 0041, para 0062);
feeding the sequence of snapshots to a trained machine learning engine to cause the trained machine learning engine to generate a score ((Kaznady) in at least abstract; para 0001, para 0024, para 0026, para 0042-0043, para 0064); and 
based at least in part on the score, automatically performing one or more actions; wherein the method is performed by one or more computing devices ((Kaznady) in at least para 0045, para 0060).
In reference to Claim 2:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above)
wherein each snapshot, of the sequence of snapshots, includes one or more raw financial health attributes and one or more derived financial health 
In reference to Claim 3:
Kaznady teaches:
The method of Claim 2 (see rejection of claim 2 above0 wherein the one or more derived financial heath attributes of each snapshot include at least:
a first credit score generated by a first generation of a credit model based on values for a first set of raw attributes ((Kaznady) in at least para 0045 wherein the prior art teaches a credit score generated by SP scoring  and PD value, para 0055) ; and
a second credit score generated by a second generation of the credit model based on values for a second set of raw attributes ((Kaznady) in at least para 0045 wherein the prior art teaches a different credit may have different rules to approve, and change how to set threshold for final SP and PD or credit score, para 0047, para 0055).
In reference to Claim 4:
Kaznady teaches:
The method of Claim 3 (see rejection of claim 3 above)
wherein the second set of raw attributes includes one or more raw attributes that are not in the first set of raw attributes ((Kaznady) in at least para 0045 wherein the prior 
In reference to Claim 5:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above) 
wherein the score is a predicted likelihood of default for a particular loan ((Kaznady) in at least para 0001, para 0009,  para 0017, para 0045, para 0060).
In reference to Claim 6:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above)
wherein the score is a financial health score that is based, at least in part, on trends [prediction] reflected in the sequence of snapshots.((Kaznady) in at least para 0018-0019, para 0022, para 0037, para 0038-0039, para 0041, para 0050, para 0062)
In reference to Claim 7:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above)
wherein performing one or more actions includes performing a remedial action.((Kaznady) in at least para 0058 wherein the prior art teaches that in the event a user is not eligible for a loan a remedial action could be to request an alternative loan amount.  
In reference to Claim 8:
Kaznady teaches:
The method of Claim 7 (see rejection of claim 7 above) wherein the remedial action includes one or more of: 
offering the user an opportunity to skip a payment on a loan; or
offering the user an opportunity to change one or more payment terms on the loan .((Kaznady) in at least para 0029 wherein the prior art teaches delaying payment for 30 days, para 0058 wherein the prior art teaches that in the event a user is not eligible for a loan a remedial action could be to request an alternative loan amount. )
In reference to Claim 10:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above)
wherein performing one or more actions includes feeding the score into an automated response system configured to determine the one or more actions to 
In reference to Claim 11:
Kaznady teaches:
The method of Claim 10 (see rejection of claim 10 above)
wherein the automated response system includes a second trained machine learning engine. .((Kaznady) in at least para 0053, para 0055)
In reference to Claim 12:
Kaznady teaches:
The method of Claim 11 (see rejection of claim 11 above) further comprising:
obtaining information about outcomes achieved after performing the one or more actions.((Kaznady) in at least para 0045-0046, para 0048,  para 0053); and 
revising a model used by the second trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions.((Kaznady) in at least para 0045, para 0053, para 0055, para 0060)
In reference to Claim 13:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above) further comprising:
obtaining information about outcomes achieved after performing the one or more actions .((Kaznady) in at least para 0045-0046, para 0048,  para 0053); and 
revising a model used by the trained machine learning engine based, at least in part, on the outcomes achieved after performing the one or more actions. .((Kaznady) in at least para 0045, para 0053, para 0055, para 0060)
In reference to Claim 14:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above)
wherein at least one financial health attribute in the series of snapshots is an indication of a geographic location of the user.((Kaznady) in at least para 0019-0020, para 0043, para 0048)
In reference to Claim 16:
Kaznady teaches:
The non-transitory computer readable medium of claim 15 instructions correspond to the method steps of method claim 1.  The additional limitations recited in claim 16 that go beyond the limitations of claim 1 include the one or more non-transitory computer-readable media storing instructions executed ((Kaznady) in at least para 0071) correspond to the steps claim 1 
Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 17:
Kaznady teaches:
Medium claim 17 data content corresponds to the content of method claim 2.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 18:
Kaznady teaches:
Medium claim 18 instructions corresponds to the steps of method claim 5.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 5.
In reference to Claim 19:
Kaznady teaches:
The one or more non-transitory computer-readable media of Claim 16 (see rejection of claim 16 above)
wherein the score is a financial health score that is based, at least in part, on trends reflected in the sequence of snapshots.(( Kaznady) in at least FIG. 6; para C, para 0040, para 0047, para 0056, para 0060, para 0064)
In reference to Claim 20:
Kaznady teaches:
Medium claim 20 instructions corresponds to the steps of method claim 10.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 10.
In reference to Claim 21:
Kaznady teaches:
Medium claim 21 instructions corresponds to the steps of method claim 11.  Therefore, claim 21 has been analyzed and rejected as previously discussed with respect to claim 11.
In reference to Claim 22:
Kaznady teaches:
Medium claim 22 instructions corresponds to the steps of method claim 12.  Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 12.
In reference to Claim 23:
Kaznady teaches:

In reference to Claim 24:
Kaznady teaches:
Medium claim 24 instructions corresponds to the steps of method claim 14.  Therefore, claim 24 has been analyzed and rejected as previously discussed with respect to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108475393 A by KAZNADY (Kaznady) as applied to claim 1 above, and further in view of US Pub No. 2013/0138553 A1 by Nikankin et al. (Nikankin)
In reference to Claim 9:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above)
Kaznady does not explicitly teach:
wherein performing one or more actions includes performing a reward action.
Nikankin teaches:
wherein performing one or more actions includes performing a reward action.((Nikankin) in at least para 0038)
Both Kaznady and Nikankin are directed toward loan application processes which include applying credit thresholds as it related to loan terms.  Nikankin teaches the motivation of applying loyalty awards or promotions so that the approval threshold of a credit score for a loan approval can be adjusted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the credit threshold application process of Kaznady to include the process as taught by . 
Claim 15 with respect to claim above and Claim 25 with respect to claim 16 above is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108475393 A by KAZNADY (Kaznady), and further in view of US Pub No. 2018/0357714 A1 by So et al. (So)
In reference to Claim 15:
Kaznady teaches:
The method of Claim 1 (see rejection of claim 1 above)
Kaznady does not explicitly teach:
wherein the trained machine learning engine is trained based on sequences of snapshots for a first set of prior borrowers that did not default on their respective loans and sequences of snapshots for a second set of prior borrowers that did default on their respective loans .
So teaches:
wherein the trained machine learning engine is trained based on sequences of snapshots for a first set of prior borrowers that did not default on their respective loans and sequences of snapshots for a second set of prior borrowers that did default on their respective loans  ((So) in at least FIG. 4; Abstract; para 0036, para 0038 wherein the prior art teaches analyzing data for determining non-
Both Kaznady and So are directed toward analyzing data in order to determine credit risk using time sequence data that is analyzed by using machine learning algorithms.  So teaches the motivation of analyzing inputted data in order to score borrowers with respect to payment history and risk in order to score the risk of the borrower.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand credit analysis process of Kaznady to include the details of analyzing payment risk of So since Both Kaznady and So are directed toward analyzing data in order to determine credit risk using time sequence data that is analyzed by using machine learning algorithms.  So teaches the motivation of analyzing inputted data in order to score borrowers with respect to payment history and risk in order to score the risk of the borrower.  
In reference to Claim 25:
Kaznady teaches:
Medium claim 25 instructions corresponds to the steps of method claim 15.  Therefore, claim 25 has been analyzed and rejected as previously discussed with respect to claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2637051 A1 by Satterfield et al is cited for teaching “As shown by the various examples above, the present invention can   assist a user in understanding his credit score so the user can take corrective action if needed”.; US Pub No. 2018/0122001 A1 by Bhattacharya et al. is cited for teaching “may allow the user to alter or augment the initial loan application. For example, where the initial loan application is rejected due to a determined creditworthiness rating that falls below the selected threshold, the user interface may present the denial notice and then further options such as allowing the user to submit additional recommenders, or to change the requested loan terms (e.g., reduce the amount of credit requested in the loan, or alter the terms of the requested loan such as the repayment schedule, etc.).”(para 0074)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697